       Case 3:17-cv-00634-CRB Document 94 Filed 01/18/19 Page 1 of 4


 1   Zachary M. Best, SBN 166035
     Tanya E. Moore, SBN 206683
 2   MOORE LAW FIRM, P.C.
     332 North Second Street
 3   San Jose, California 95112
     Telephone: (408) 298-2000
 4   Facsimile: (408) 298-6046
     Email: service@mission.legal
 5
     Attorneys for Plaintiff,
 6   Francisca Moralez
 7   Wendy L. Wilcox, SBN 193644
     Michelle S. Tamkin, SBN 158804
 8   SKANE WILCOX, LLC
     1055 W. 7th Street, Suite 1700
 9   Los Angeles, California 90017
     Telephone: (213) 452-1200
10   Facsimile: (213) 452-1201
     Email: wwilcox@skanewilcox.com
11   mtamkin@skanewilcox.com
12   Attorneys for Defendant,
     Power Supply Collective, Inc.
13   dba Mypowersupply.com
14
15                               UNITED STATES DISTRICT COURT
16                              NORTHERN DISTRICT OF CALIFORNIA
17
18   FRANCISCA MORALEZ,                )              No. 3:17-cv-00634-CRB
                                       )
19             Plaintiff,              )              JOINT REPORT ON PARTIES’
                                       )              PROPOSALS FOR POWER SUPPLY’S
20       vs.                           )
                                       )              WEBSITE AS ORDERED BY THE
21   POWER SUPPLY COLLECTIVE, INC. dba )              COURT (Dkt. 90)
     MYPOWERSUPPLY.COM, et al.,        )
22                                     )
                                       )
23             Defendants.             )
                                       )
24                                     )
                                       )
25                                     )
                                       )
26                                     )
                                       )
27                                     )
28

     JOINT REPORT ON PARTIES’ PROPOSALS FOR POWER SUPPLY’S WEBSITE AS ORDERED BY THE
                                      COURT (Dkt. 90)

                                             Page 1
       Case 3:17-cv-00634-CRB Document 94 Filed 01/18/19 Page 2 of 4


 1          At the November 9, 2018 Case Management Conference, the Court ordered the parties
 2   to draft and exchange proposals for revisions to Defendant Power Supply Collective, Inc. dba
 3   mypowersupply.com’s (“Power Supply’s”) website for customers with a disability to have
 4   food orders placed on a certain level of Power Supply’s self-service refrigerator, and to offer
 5   comments as to each other’s submissions. (Dkt. 90.) The parties were further ordered to
 6   submit a joint report to the court by January 18, 2019, if they were able to reach agreement
 7   regarding the website; otherwise a Case Management Conference would be held on that date.
 8   (The court later continued the Case Management Conference to January 25, 2019.)
 9          After exchanging proposals, the parties have agreed that Power Supply’s website will
10   be changed as follows:
11          1.      The website will show a global handicapped icon in the ordering process,
                    which will display the following accessibility option checkboxes:
12
13                  A.      A checkbox for delivery to a refrigerator shelf between 15-48”
                            high, and
14
                    B.      A checkbox for customers who need handles added to the
15                          packaged meals.
16
            2.      Language will be added to the gym location pickup selection dialogue
17                  explicitly stating that the locations are self-service.
18
            Plaintiff’s Further Report:
19
            The proposal Plaintiff sent to Power Supply in early Decmeber 2018 to resolve her
20
     equitable claim included the further requirement that Power Supply implement policies and
21
     procedures to ensure that the meals a patron requests be located within the described reach
22
     ranges via the website are in fact placed there by Power Supply’s third-party delivery partners.
23
     Plaintiff further requires an enforceable written agreement between the Parties (or an
24
     injunction), a request Power Supply has not agreed to. It is Plaintiff’s position that even if
25
     Power Supply were to modify its website today as suggested, there is nothing that will ensure
26
     that it maintains that feature (given it has denied there is any legal requirement that it do so), or
27
28

     JOINT REPORT ON PARTIES’ PROPOSALS FOR POWER SUPPLY’S WEBSITE AS ORDERED BY THE
                                      COURT (Dkt. 90)

                                                   Page 2
       Case 3:17-cv-00634-CRB Document 94 Filed 01/18/19 Page 3 of 4


 1   that the meals ordered will actually be placed within the reach ranges. Thus, the above
 2   “proposal” alone does not resolve Plaintiff’s ADA claim.
 3            While the parties agree on the website language, the proposal does not in any manner
 4   resolve Plaintiff’s equitable claim under the Americans with Disabilities Act (“ADA”) because
 5   it is not a complete resolution, and Power Supply has not agreed to be contractually bound to
 6   the agreement. Similarly, no agreement has been reached on Plaintiff’s pendent state claim for
 7   damages because Power Supply denies that it violated the ADA or the California Unruh Civil
 8   Rights Act. And no agreement has been reached as to Plaintiff’s claim for attorneys’ fees and
 9   costs.
10
11            Defendant’s Response:
12            Defendant Power Supply has informed Plaintiff that the Court instructed the parties to
13   focus on the website issue at present and address any remaining issues thereafter. Power
14   Supply therefore believes that Plaintiff’s “Further Report” addresses items outside those
15   ordered by the Court. However, Power Supply did not violate the ADA, and Plaintiff is not
16   entitled to statutory damages or attorney fees and costs. Power Supply further states that it
17   welcomes all customers including those with disabilities, it has a history of implementing
18   disabled customers’ requests for accommodations, and will continue to do so. Plaintiff’s fears
19   that Power Supply will not maintain the changes to its website or comply with requests to place
20   meals on shelves within reach ranges are unfounded and not based on any evidence. Plaintiff
21   never requested any accommodation from Power Supply, and has no basis for implying that
22   Power Supply would ignore requests that are actually made.
23
24   Dated: January 18, 2019                      MOORE LAW FIRM, P.C.
25                                                /s/ Tanya E. Moore
                                                  Zachary M. Best
26
                                                  Tanya E. Moore
27                                                Attorneys for Plaintiff,
                                                  Francisca Moralez
28

     JOINT REPORT ON PARTIES’ PROPOSALS FOR POWER SUPPLY’S WEBSITE AS ORDERED BY THE
                                      COURT (Dkt. 90)

                                                  Page 3
      Case 3:17-cv-00634-CRB Document 94 Filed 01/18/19 Page 4 of 4


 1   Dated: January 18, 2019                   SKANE WILCOX, LLC
 2                                             /s/ Michelle S. Tamkin
 3                                             Wendy L. Wilcox
                                               Michelle S. Tamkin
 4                                             Attorneys for Defendant,
                                               Power Supply Collective, Inc. dba
 5                                             Mypowersupply.com
 6
                                         ATTESTATION
 7
     Concurrence in the filing of this document has been obtained from each of the individual(s)
 8   whose electronic signature is attributed above.
 9
                                               /s/ Tanya E. Moore
10                                             Tanya E. Moore
                                               Attorney for Plaintiff,
11
                                               Francisca Moralez
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     JOINT REPORT ON PARTIES’ PROPOSALS FOR POWER SUPPLY’S WEBSITE AS ORDERED BY THE
                                      COURT (Dkt. 90)

                                              Page 4
